Citation Nr: 0000751	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a herniated disc of 
the cervical spine (C5-6), claimed secondary to a shell 
fragment wound to the upper back.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the upper back (muscle group I), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1965 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1993 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied increased ratings for shell fragment wound scars of 
the left thigh and buttock, and residuals of a shell fragment 
wound to the upper back (muscle group I).  In addition, the 
RO denied service connection for a herniated cervical disc.  

By November 1997 decision, the Board granted separate 10 
percent ratings for shell fragment wound scars of the left 
buttock and left posterior thigh.  The issues of entitlement 
to service connection for a herniated cervical disc and an 
increased rating for residuals of a shell fragment wound to 
the upper back (muscle group I), were remanded for additional 
development of the evidence.

It is noted that in its November 1997 decision, the Board 
referred a claim of service connection for a low back 
disability to the RO for initial consideration.  A review of 
the record indicates that the RO has not yet addressed this 
issue.  Thus, it is again referred to the RO for initial 
adjudication.


FINDINGS OF FACT

The record contains no competent medical evidence of a link 
between the veteran's herniated disc of the cervical spine 
(C5-6) and his military service, any incident therein, any 
service-connected disability, or any reported continuous 
symptomatology.  



CONCLUSION OF LAW

The claim of service connection for a herniated disc of the 
cervical spine (C5-6) is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in June 1968, 
he sustained shell fragment wounds to the upper back, left 
hip, and left leg in a grenade explosion.  He had secondary 
closure of the wounds five days later and was evacuated to 
the Naval Hospital in Corpus Cristi.  Later in June 1968, his 
sutures were removed and he was described as asymptomatic.  
Physical examination showed a healing six inch scar over the 
left shoulder, a two inch healing laceration in the left 
buttock and a small puncture wound of the left posterior 
thigh.  There was no artery or nerve involvement and no 
complaint or abnormality pertaining to the cervical spine was 
noted.  The veteran was granted convalescent leave until 
August 3, 1968.  On follow-up examination on August 5, 1968, 
his wounds were all healed and he had no pertinent complaint, 
including any related to the cervical spine.  He was returned 
to duty.

The remaining service medical records show that the veteran 
continued to complain of pain in the thoracic spine region 
around the area of the scar; however, they are negative for 
complaints or abnormalities pertaining to the cervical spine.  
At his January 1969 military separation medical examination, 
a six inch well-healed wound on the left back below the 
scapula was observed.  No other pertinent complaints or 
abnormalities were recorded.  Clinical evaluation of the 
spine and neck was normal.

Coincident with his separation from service, the veteran 
filed claims of service connection for residuals of shrapnel 
wounds to the back.  It is significant that his application 
is silent for any mention of cervical spine injury.

In November 1969, he was afforded a VA medical examination in 
connection with his claims.  On examination, he reported 
frequent episodes of pain in the region of the scar on his 
upper back, particularly when he got excited or did any 
strenuous exercise.  Physical examination showed a 61/2 inch 
scar extending from the area just below the tip of the left 
scapula upward to the midline with evidence of mild damage to 
the underlying paravertebral musculature.  The scar was 
slightly sensitive to pressure, but was nonadherent.  X-ray 
examination showed a retained metallic body.  No complaint or 
abnormality pertaining to the cervical spine was recorded at 
that time.  The impressions included shrapnel wound scar of 
the upper back, left side, with mild damage to underlying 
paravertebral musculature, mild residual disability.  

VA neurological examination in October 1969 is likewise 
negative for complaint or abnormality of the cervical spine.  
Examination showed no sensory deficit, muscle weakness, or 
atrophy in the extremities.  Deep tendon reflexes were normal 
and there were no pathological reflexes.  The diagnosis was 
"[n]o neurological disorder found."  

By December 1969 rating decision, the RO granted service 
connection for, inter alia, residuals of a shell fragment 
wound of the left shoulder (muscle group I).

Subsequent VA outpatient treatment records show that in 
February 1972, the veteran sought treatment for pain over the 
right shoulder in the area of the shell fragment wound scar.  
X-ray examination of the thoracic and lumbar segments of the 
spine showed a retained foreign body over the right upper 
back.  No other complaints or abnormalities were noted 
(including any related to the cervical spine) and the 
examiner concluded that no treatment was indicated.  In 
November 1976, the veteran again reported pain over the right 
scapula.  X-ray examination again showed a retained foreign 
body.  The examiner recommended removal of the metallic 
fragment, but the veteran indicated he wanted treatment by a 
private physician.  No complaint or abnormality pertaining to 
the neck or cervical spine were recorded on that occasion.  

In December 1976, the veteran was seen by private examiner in 
connection with his complaints of pain in the right scapular 
area on extreme exertion.  He reported a history of a 
shrapnel wound to the area in 1968.  Examination showed a 
large palpable foreign body deep to the muscles beneath the 
vertebral border of the right scapula.  No complaints or 
abnormalities pertaining to the neck or cervical spine were 
recorded.  The veteran underwent foreign body excision and 
his post-operative course was reportedly benign.

Records from a private chiropractor for the period of 
November 1981 to June 1983 show that in November 1981, the 
veteran was seen for right arm pain and stiffness over the 
past week.  The assessment was acute strain of the cervical 
and thoracic spines.  Between November 1981 and June 1983, 
the veteran received adjustments to his right elbow.  

A VA outpatient treatment record shows that on one occasion 
in 1982 (the month is obscured), the veteran sought treatment 
for cervical spine pain on motion, which he indicated had 
been present "off and on" since 1969.  The impression was 
degenerative arthritis of the cervical spine, although this 
impression was apparently not based on radiographic reports.

In September 1992, the veteran filed a claim for an increased 
rating for residuals of shrapnel wounds, as well as for 
service connection for a neck disability.  In an October 1992 
statement, he indicated that he was in the process of having 
a disc removed at C5-6.

In connection with his claims, the veteran was afforded a VA 
medical examination in April 1993 at which he reported that, 
after separation from service in 1970, he had surgery for 
removal of shrapnel from his left thoracic area.  He stated 
that since that time, he had problems with his neck and low 
back for which he had received chiropractic manipulations.  
He also reported a ruptured cervical disc which caused nerve 
root irritation at C5-6.  The impressions included "status 
post percussion shrapnel injury secondary to grenade 
explosion in 1969 with resulting most of the impact in the 
thoracic region resulting in neck and low back pain over the 
years."  However, the examiner indicated that "there is no 
gross shrapnel or bony deformity secondary to the injury that 
there could be some correlation with the chronic symptoms due 
to the severe percussion injury of the grenade as well as the 
shrapnel is primarily limited to the thoracic area."

On VA medical examination in May 1993, the veteran reported 
that in June 1968, he sustained shrapnel wound injuries to 
the upper back, right shoulder, and left leg.  He stated that 
he had intermittent pain in the areas of the wounds.  In 
addition, the veteran reported that he had developed a 
herniated disc at C5-6 which was diagnosed in October 1992.   
He stated that his neck had been sore on and off for years.  
The examiner noted that there was some questions as to 
whether the veteran's cervical spine symptoms were related to 
a "sudden twisting" at the time of the grenade attack.  The 
diagnosis was multiple shrapnel wounds, mildly sensitive.

Thereafter, the RO obtained additional private treatment 
records showing that in April 1993, the veteran sought 
treatment for neck pain; reporting that his problem had begun 
in January 1992 when he was at a law enforcement seminar in 
connection with his job as a VA security guard and someone 
demonstrated a hold of him and took him to the ground.  He 
stated that the next morning his neck hurt very much and he 
could scarcely get out of bed.  He stated that his pain 
gradually resolved then recurred in September 1992 after 
which it had been pretty persistent.  He denied previous 
problems with his neck.  X-ray examination showed a 
degenerative disc at C5-6 and an MRI showed a herniated 
cervical disc at the same level.  Conservative treatment 
failed to relieve the veteran's symptoms.  In June 1993, he 
was again seen for a 11/2 year history of severe neck pain.  He 
was hospitalized and underwent an anterior cervical 
diskectomy and fusion at C5-6.  Subsequent treatment records 
show continued treatment for neck pain.

In an April 1998 statement, the veteran indicated that in 
June 1968, he was blown through the air for about 15 feet by 
a grenade explosion.  He stated that the sudden impact caused 
his neck to whiplash and that he began having neck and back 
trouble about a year later.  Following separation from 
service, he indicated that, in 1972, he visited a VA hospital 
for treatment of his pain, but received no relief.  He 
indicated that he then visited a private chiropractor (who 
had since retired) who was able to provide some relief with 
treatment.  He indicate he then tried again to get some 
relief from VA, with no success, so in 1976, he went to a 
private hospital where a piece of shrapnel was removed from 
his back.  He stated that this helped his back pain, but had 
no effect on his occasional neck pain.  Thereafter, he stated 
he went to Texas Chiropractic College for treatment in the 
late 1970s, but he has been advised that records are 
unavailable.  He stated that in early 1992, he reinjured his 
neck while working for VA.  He stated that he then had 
extensive physical therapy which did not relieve his symptoms 
so in July 1992, he underwent surgery for a "disc removal."  
He stated that he continued to be under treatment for neck 
pain.

In February 1999, the veteran's former spouse indicated that 
she and the veteran had met in July 1968, shortly after he 
returned from Vietnam.  She stated that he had been 
"seriously wounded from a shrapnel from a mortar rocket, 
grazing his spinal cord which caused his neck, head and back 
injury."  She further stated that after his discharge from 
service, she had gone to VA to get help as he had been in 
constant neck pain.  She stated that he was only given a 
small disability check, but denied medical treatment for his 
head and neck.  

On VA medical examination in February 1999, the veteran 
reported that in June 1968, he sustained a shrapnel fragment 
wound to the left thoracic region in an explosion.  He stated 
that he was blown several feet to his right at the time and 
thereafter felt some stiffness in his neck, which continued 
intermittently.  He stated that he had received chiropractic 
manipulation over the years, with good relief.  The veteran 
stated that he had worked as a police officer after his 
separation from service; in 1991, while at a law enforcement 
seminar, he stated that someone was demonstrating a hold on 
him and he developed a sudden onset of neck pain and right 
arm radicular symptoms.  He stated that he subsequently 
underwent a fusion at C5-6 with excellent relief of his 
radicular symptoms.  However, he indicated that he still had 
intermittent, moderate neck pain.  The impressions of the 
examiner were C5-6 disc herniation, work related, status post 
anterior cervical fusion with minimal residual symptoms, and 
history of shrapnel fragment wound, posterior thorax with 
minimal residual symptoms.  The examiner stated that in his 
opinion, the veteran's cervical spine disability was the 
result of the 1991 work-related injury, and was not related 
to his shrapnel wound to the thorax.  He stated that while 
the concussive injury sustained at the time of the shrapnel 
wound may have led to some degenerative change in the 
cervical spine, he was unable to determine that.  He stated 
that "the most that I could, in reasonable medical 
probability, state that this veteran would have sustained 
from the shrapnel fragment concussion would be some mild 
degenerative change throughout the cervical spine.  Again, I 
emphasize that this is speculative, as I have no radiographic 
or functional evidence to the contrary."

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.304(d). 

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513 
(1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

The veteran contends that his herniated cervical disc (C5-6) 
was either incurred in-service as a result of a whiplash-type 
injury sustained in a grenade explosion, or is causally 
related to his service-connected shrapnel wound disabilities.  

Initially, the Board finds that the veteran's statements 
regarding his whiplash-type neck injury are consistent with 
the circumstances of his combat service.  38 U.S.C.A. § 
1154(b).  Thus, the veteran is entitled to a factual 
presumption that he sustained a whiplash type injury to his 
neck in service.  Id.  

However, 38 U.S.C.A. § 1154(b) applies to the second element 
of a well-grounded claim (i.e., whether an injury was 
incurred in service), and not to the questions of whether 
there is a current disability or a nexus to service.  See 
Arms v. West, 12 Vet. App. 188 (1999); Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  Thus, the veteran must still 
present competent medical evidence of a nexus or link between 
his herniated cervical disc and an incident of his military 
service to satisfy the elements of a well grounded claim.  
Id.  That element is missing in this case.  Despite lay 
evidence of in-service injury, the Board finds no competent 
(medical) evidence of record establishing a nexus between a 
post-service herniated cervical disc and any in-service 
incident or injury.

In this case, although the Board accepts that the veteran 
sustained a whiplash-type neck injury in service, given that 
clinical evaluation of the veteran's neck and spine was 
normal at his January 1969 military separation medical 
examination, it appears that any such injury resolved without 
residual disability.  This conclusion is supported by the 
fact that medical records dated between November 1969 and 
December 1976 are negative for complaints or findings 
pertaining to the cervical spine.  In fact, the first 
notation of a cervical spine disorder in the post-service 
medical evidence of record is not until November 1981 
(approximately eleven years after service), when acute 
cervical strain was diagnosed.  However, that condition was 
not related to the veteran's military service, any incident 
therein, any service-connected disability, or any reported 
continuous symptomatology.  

While the remaining medical evidence of record documents a 
herniated cervical disc, there is no competent medical 
evidence of a nexus or link between such disability and an 
incident of the veteran's military service or any of his 
service-connected disabilities.  See Libertine, 9 Vet. App. 
at 524.  In fact, where the medical evidence of record 
addresses the etiology of the veteran's herniated cervical 
disc, it attributes that disorder to a post-service injury, 
rather than his military service or a service-connected 
disability.  

The Board has also considered the veteran's claim that he has 
experienced intermittent neck pain since his separation from 
service.  The Court has fashioned a rule to the effect that a 
claim based on chronicity may be well-grounded if:  (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter, and (3) 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

In this case, however, there is no evidence in the service 
medical records of a chronic cervical spine disability.  
Likewise, while the Board accepts the veteran's statements of 
continuity of neck symptomatology since service, medical 
expertise is required relating his herniated cervical disc to 
his reported continuous symptoms.  Because the record does 
not contain any such evidence, the Board concludes that the 
veteran has not submitted evidence sufficient to well ground 
his claim.  In that regard, the Board has considered the 
statement by the VA examiner in April 1993 to the effect that 
the veteran experienced neck pain "over the years" as a 
result of the in-service explosion.  However, the examiner 
was unable to identify any neck pathology to account for the 
veteran's symptoms.  Thus, his statement is insufficient to 
establish a well-grounded claim.  

The Board has also considered the statements of the veteran 
and his former spouse to the effect that his current cervical 
spine disability is related to his service, his service-
connected disability, or reported continuous neck 
symptomatology.  However, the record does not reflect that 
either possesses a recognized degree of medical knowledge 
that would render their own opinions competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, in the absence of competent medical evidence of a link 
between the veteran's herniated cervical disc and his 
military service, any incident therein, any service-connected 
disability, or any reported continuous symptomatology, the 
claim is not well grounded.  38 U.S.C.A. § 5107(a).  

Since a well-grounded claim has not been submitted, VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to this claim.  38 U.S.C.A. 5107(a).  
Nonetheless, VA has an obligation to notify a veteran under 
section 5103(a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
plausible and that such evidence had not been submitted with 
the application.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  In this case, however, the veteran has not identified 
any available medical evidence that has not been obtained, 
which would support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran.  Slater v. Brown, 9 
Vet. App. 240, 244 (1996).


ORDER

Service connection for a herniated cervical disc is denied.


REMAND

Initially, the Board concedes that the claim of increased 
rating for residuals of a shell fragment wound to the upper 
back (muscle group I) is well grounded.  38 U.S.C.A. 5107.  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In this case, the veteran's assertions 
concerning the severity of his service-connected disability 
(within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
ratings for this disability is well grounded.  King v. Brown, 
5 Vet. App. 19 (1993).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in November 1997 for additional 
development of the evidence, as well as consideration by the 
RO of additional potentially applicable regulations.

A review of the record indicates that the actions requested 
by the Board in its January 1998 remand have not been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand confers on a claimant, as a matter of law, the right 
to compliance with the remand orders and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand).

In its November 1997 remand, the Board directed the RO to 
obtain any additional treatment records identified by the 
veteran, schedule him for a VA medical examination to 
determine the nature and severity of the service-connected 
residuals of shell fragment wounds to upper back (muscle 
group I), and then review the claim with consideration of the 
new evidence and the amended regulations pertaining to the 
evaluation of muscle injuries.  

The record shows that the RO obtained the additional 
treatment records identified by the veteran and then 
conducted VA medical examination of his cervical spine in 
February 1999.  The Board can find no indication that any VA 
examination of the severity of the veteran's service-
connected residuals of shell fragment wounds to the upper 
back (muscle group I) was conducted, as requested, or that 
the RO reviewed the additional evidence with respect to the 
increased rating claim.  While a Supplemental Statement of 
the Case was issued regarding the issue of entitlement to 
service connection for a herniated cervical disc, it 
contained no reference to consideration of the increased 
rating claim.  Regrettably, therefore, another remand is nnow 
necessary.  Stegall, 11 Vet. App. at 271.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
due process of law, the case is remanded for the following 
development:

1.  The veteran should be furnished VA 
medical examination to determine the 
nature and severity of the service-
connected residuals of shell fragment 
wounds to upper back (muscle group I).  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
tests should be conducted.  The report of 
examination should include an account of 
all manifestations of the residuals of 
shell fragment wounds to the upper back 
found present.  The examiner should be 
requested to assess whether any of the 
following are present:  scarring, muscle 
wasting, atrophy, weakness, limited 
motion or any limitation of function due 
to pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.  To the extent that any 
of the foregoing symptoms are present, 
the examiner should be asked to describe 
the severity of such symptoms.  

2.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If they are not, the RO 
should institute remedial action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the claim, to include 
consideration of whether all upper back 
shell fragment wound symptomatology is 
appropriately rated, to specifically 
include whether any scars, muscle or 
nerve damage, or musculoskeletal 
disabilities merit a separate disability 
rating.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  The RO should then 
specifically document consideration of 
38 C.F.R. §§ 3.321(b)(1), and also 
consider the provisions of 4.10, 4.40, 
4.45, and 4.59, as well as whether the 
provisions of the new regulations 
pertaining to the evaluation of muscle 
injuries are applicable to the veteran's 
claim, and if so, they should apply the 
regulatory criteria most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

